Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 17, 2018

                                     No. 04-18-00727-CV

                         IN THE INTEREST OF K.M.J., A CHILD,

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-02187
                          Honorable Martha Tanner, Judge Presiding

                                        ORDER
        In this accelerated appeal of the October 23, 2018 order terminating appellant Dad’s
parental rights, Appellant’s brief was due to be filed with this court on December 10, 2018. See
TEX. R. APP. P. 38.6(a). After the due date, Appellant filed a motion for a twenty-day extension
of time to file Appellant’s brief.
       Appellant’s motion is GRANTED. Appellant Dad’s brief is due on December 31, 2018.
Any further motion for extension of time to file the brief is discouraged. See TEX. R. JUD.
ADMIN. 6.2 (directing courts of appeals to dispose of parental rights termination suits “[w]ithin
180 days of the date the notice of appeal is filed”).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of December, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court